Exhibit 10.1

 

Execution Copy

 

WAIVER
TO
CREDIT AGREEMENT

 

This WAIVER to CREDIT AGREEMENT, dated as of April 16, 2009 (this “Waiver”), is
entered into among HUNTSMAN INTERNATIONAL LLC, a Delaware limited liability
company (the “Borrower”), and the Revolving Lenders party hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, Deutsche Bank AG New York Branch, as administrative
agent, and the financial institutions party thereto as lenders (the “Lenders”),
are party to that certain Credit Agreement, dated as of August 16, 2005 (as the
same has been heretofore amended, restated, supplemented or otherwise modified,
the “Credit Agreement”);

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meaning set forth in the Credit Agreement;

 

WHEREAS, Section 9.1 of the Credit Agreement requires that, unless compliance is
waived by the Majority Lenders of the Revolving Facility (the “Majority
Revolving Facility Lenders”), the Borrower will not permit for any Test Period
ending on the last date of any Fiscal Quarter, the Senior Secured Leverage Ratio
to exceed 3.75 to 1.00;

 

WHEREAS, the Borrower has requested that the Revolving Lenders waive the
Borrower’s compliance with Section 9.1 of the Credit Agreement for a specified
period of time; and

 

WHEREAS, the Borrower and the Majority Revolving Facility Lenders agree, subject
to the limitations and conditions set forth herein, to such waiver request;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
obligations contained herein the parties hereto agree as follows:

 

Section 1.              Waiver

 

Subject to the satisfaction (or due waiver) of the conditions set forth in
Section 2 hereof, the Revolving Lenders party hereto, constituting the Majority
Revolving Facility Lenders, hereby waive the Borrower’s compliance with
Section 9.1 for the period commencing on the Waiver Effective Date (as defined
below) to and including the Revolver Termination Date (the “Waiver Period”);
provided, however, that during the Waiver Period, at any time when Revolving
Loans or LC Obligations are outstanding (and for this purpose, the term “LC
Obligations” shall exclude the Stated Amount of any outstanding and undrawn
Letter of Credit for which the Borrower or any Affiliate thereof has provided
cash collateral to the Administrative Agent (or the applicable Facing Agent) as
security therefor in an amount not less than the Stated Amount of such Letter of
Credit), and unless compliance herewith is further waived by the Majority
Revolving Facility Lenders, the Borrower will not permit, for any Test Period
ending on the last day of any Fiscal Quarter ending during the Waiver Period,
the Senior Secured Leverage Ratio to exceed 5.00 to 1.00; provided further that,
solely for the purpose of determining compliance with the financial covenant
contained in this proviso:

 

--------------------------------------------------------------------------------


 

(a)           Consolidated EBITDA of the Borrower for any Test Period shall be
increased by the sum (without duplication) of any lost profits that are
attributable to Hurricanes Gustav and Ike that occurred in 2008 in an amount not
to exceed (1) $49,000,000 for the third Fiscal Quarter of 2008 and
(2) $18,000,000 for the fourth Fiscal Quarter of 2008 (in each case, to the
extent such Fiscal Quarters are included in such Test Period); and

 

(b)           the definition of “Permitted Non-Cash Impairment and Restructuring
Charges” shall be modified by replacing the reference to $100,000,000 in clause
(ii) thereof with $200,000,000.

 

Section 2.              Conditions Precedent to the Effectiveness of this Waiver

 

This Waiver shall become effective as of the date first written above (the
“Waiver Effective Date”) when, and only when, each of the following conditions
precedent shall have been satisfied:

 

(a)           Citigroup Global Markets Inc. (together with any of it affiliates,
“Citi”) shall have received (i) this Waiver, duly executed by the Borrower and
the Revolving Lenders constituting the Majority Revolving Facility Lenders and
(ii) the Consent and Agreement, in the form attached hereto as Exhibit A
executed by each of the Subsidiary Guarantors; and

 

(b)           the payment of all fees, costs and expenses as required by clauses
(a) and (c) of  Section 4 of this Waiver shall have been received by Citi on or
prior to the Waiver Effective Date.

 

Citi shall promptly notify the Borrower and the Revolving Lenders upon the
receipt of (i) this Waiver and the Consent and Agreement as required by clause
(a) of this Section 2 and (ii) such fees, costs and expenses as required by
clause (b) of this Section 2.

 

Section 3.              Representations and Warranties

 

On and as of the Waiver Effective Date, after giving effect to this Waiver, the
Borrower hereby represents and warrants to each Revolving Lender as follows:

 

(a)           this Waiver has been duly authorized, executed and delivered by
the Borrower and each Subsidiary Guarantor, as applicable, and constitutes a
legal, valid and binding obligation of the Borrower and each Subsidiary
Guarantor, as applicable, enforceable against the Borrower and each Subsidiary
Guarantor, as applicable, in accordance with its terms, and the Credit Agreement
after giving effect to this Waiver, constitutes the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms (in each case, except to the extent that the enforceability hereof or
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law));

 

(b)           each of the representations and warranties contained in Article VI
of the Credit Agreement and in the other Loan Documents are true and correct as
of the Waiver Effective Date, except to the extent such representations and
warranties are expressly made as of a specific date, in which event such
representations and warranties are true and correct as of such specified date;
provided, however, that references therein to the “Credit Agreement” shall be
deemed to refer to the Credit Agreement after giving effect to this Waiver; and

 

(c)           no Default or Unmatured Event of Default has occurred and is
continuing.

 

2

--------------------------------------------------------------------------------


 

Section 4.              Fees, Interest and Expenses, etc.

 

(a)           As consideration for the execution of this Waiver, the Borrower
agrees to pay to Citi for the account of each Revolving Lender for which Citi
shall have received (by facsimile or otherwise) an executed Waiver (or a release
from escrow of an executed Waiver previously delivered in escrow for this
Waiver) by 12:00 noon (New York time) on April 16, 2009 (or such later date or
time as Citi and the Borrower may agree), a waiver fee equal to 0.50% of such
Revolving Lender’s Commitment then in effect; provided, that (i) Citi shall have
received on or prior to the Waiver Effective Date from each Revolving Lender
executing this Waiver an administrative questionnaire in a form acceptable to
Citi and (ii) each Revolving Lender executing this Waiver acknowledges and
consents to the payment of such waiver fee to Citi.

 

(b)           As consideration for the execution of this Waiver, the Borrower
agrees that during the Waiver Period, (i) the Commitment Fee required to be paid
by the Borrower pursuant to Section 3.2(a) of the Credit Agreement shall be
based on an Applicable Commitment Fee Percentage that is 0.25% per annum in
excess of the Applicable Commitment Fee Percentage otherwise payable pursuant
to, and in accordance with, Section 3.2(a) of the Credit Agreement, (ii) with
respect to Letters of Credit outstanding at any time, the LC Commission required
to be paid by the Borrower pursuant to Section 2.9(e)(ii) of the Credit
Agreement shall be based on an Applicable Eurocurrency Margin for Revolving
Loans at a rate that is 2.25% per annum in excess of the Applicable Eurocurrency
Margin otherwise payable pursuant to, and in accordance with,
Section 2.9(e)(ii) of the Credit Agreement, (iii) with respect to Revolving
Loans that are Base Rate Loans, interest required to be paid by the Borrower
pursuant to Section 3.1(a) of the Credit Agreement shall be based on an
Applicable Base Rate Margin that is 2.25% per annum in excess of the Applicable
Base Rate Margin otherwise payable pursuant to, and in accordance with,
Section 3.1(a) of the Credit Agreement and (iv) with respect to Revolving Loans
that are Eurocurrency Loans, interest required to be paid by the Borrower
pursuant to Section 3.1(b) of the Credit Agreement shall be based on an
Applicable Eurocurrency Margin that is 2.25% per annum in excess of the
Applicable Eurocurrency Margin otherwise payable pursuant to, and in accordance
with, Section 3.1(b) of the Credit Agreement.

 

(c)           The Borrower agrees to pay on demand all costs and expenses of
Citi in connection with the preparation, reproduction, execution and delivery of
this Waiver and all other Loan Documents entered into in connection herewith
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel for Citi with respect thereto).

 

(d)           As consideration for the execution of this Waiver, the Borrower
agrees that during the Waiver Period, unless compliance therewith is waived by
the Majority Revolving Facility Lenders:

 

(i)  if at the end of any Fiscal Quarter, (A) the Assigned Dollar Value of all
outstanding Revolving Loans and Swing Line Loans is $0, (B) the Borrower has
cash collateralized LC Obligations under the Credit Agreement and (C) the
Borrower would not have been in compliance with the Senior Secured Leverage
Ratio set forth in the first proviso of Section 1 of this Waiver had there been
a Revolving Loan of at least $1 outstanding, the Borrower shall not request a
Borrowing for a Revolving Loan and/or Swing Line Loan in the next succeeding
Fiscal Quarter under the Revolving Facility;

 

(ii)  the Borrower shall not repay or make any payment of principal or interest
under that certain promissory note with an effective date of May 30, 2008, as
amended and restated effective as of January 6, 2009, issued by the Borrower to
Huntsman Corporation (the “Huntsman Corporation Note”), at any time on which the
Assigned Dollar Value of all outstanding Revolving Loans and Swing Line Loans
exceeds $0;

 

3

--------------------------------------------------------------------------------


 

(iii)  the Borrower shall not repay or make any payment of principal or interest
under the Huntsman Corporation Note, if such repayment or payment, on a pro
forma basis, would reduce the aggregate principal amount outstanding under the
Huntsman Corporation Note to an amount less than $525,000,000; and

 

(iv)  notwithstanding the terms of Section 8.4(b) of the Credit Agreement,
neither the Borrower nor any Subsidiary of the Borrower will make Restricted
Payments pursuant to Section 8.4(b) of the Credit Agreement after the Waiver
Effective Date in an aggregate amount greater than the sum of (a) $100,000,000
plus (b) Available Equity Proceeds.

 

Section 5.              Reference to the Effect on the Loan Documents

 

(a)           Each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import, and each reference in
the other Loan Documents to the Credit Agreement (including, without limitation,
by means of words like “thereunder”, “thereof” and words of like import), shall
mean and be a reference to the Credit Agreement after giving effect to this
Waiver; and this Waiver and the Credit Agreement shall be read together and
construed as a single instrument.

 

(b)           Except as expressly waived hereby, all of the terms and provisions
of the Credit Agreement and all other Loan Documents are and shall remain in
full force and effect and are hereby ratified and confirmed.

 

(c)           The execution, delivery and effectiveness of this Waiver shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any other provision of any of the Loan
Documents or for any purpose except as expressly set forth herein.

 

(d)           This Waiver is a Loan Document.

 

Section 6.              Execution in Counterparts

 

This Waiver may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are attached to the same document.  Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this Waiver.

 

Section 7.              Governing Law

 

This Waiver shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York without regard to principles of conflicts
of laws.

 

Section 8.              Titles

 

The section titles contained in this Waiver are and shall be without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto, except when used to reference a section.  Any
reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, sub-clause or subsection
is a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the

 

4

--------------------------------------------------------------------------------


 

reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error.  If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.

 

Section 9.                  Notices

 

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

 

Section 10.                Severability

 

The fact that any term or provision of this Waiver is held invalid, illegal or
unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.

 

Section 11.                Successors

 

The terms of this Waiver shall be binding upon, and shall inure to the benefit
of, the parties hereto and their respective successors and assigns.

 

Section 12.                Consent to Jurisdiction; Waiver of Jury Trial

 

(a)           EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
WAIVER, AND HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT TO SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH UNITED STATES FEDERAL OR
NEW YORK STATE COURT AND THE BORROWER AND EACH REVOLVING LENDER IRREVOCABLY
WAIVE ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS WHICH ANY OF THEM
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS.

 

(b)           EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY
ACTION OR PROCEEDING WITH RESPECT TO THIS WAIVER OR ANY OTHER LOAN DOCUMENT.

 

[SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

 

 

HUNTSMAN INTERNATIONAL LLC,

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ Sean Douglas

 

 

Name:  Sean Douglas

 

 

Title:    Vice President and Treasuer

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF CONSENT AND AGREEMENT OF SUBSIDIARY GUARANTORS

 

The undersigned hereby consents to a Waiver to the Credit Agreement, dated as of
the date hereof (the “Waiver”; capitalized terms used herein but not defined
herein are used with the meanings given them in the Waiver), entered into among
HUNTSMAN INTERNATIONAL LLC, a Delaware limited liability company, and the
Revolving Lenders party thereto.

 

The undersigned further agrees that the terms of this Waiver shall not affect in
any way its obligations and liabilities under the Loan Documents (as amended and
otherwise expressly modified by the Waiver), all of which obligations and
liabilities shall remain in full force and effect and each of which is hereby
reaffirmed.

 

This Consent and Agreement may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same consent.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are attached to the same document.  Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this Consent and Agreement.  Notices to parties hereto shall be given as
provided in the Waiver.

 

The terms of this Consent and Agreement shall be binding upon, and shall inure
to the benefit of, the parties hereto and their respective successors and
assigns.

 

This Consent and Agreement shall be governed by and construed in accordance with
the law of the State of New York.

 

[SIGNATURE PAGES FOLLOW]

 

[Signature Page to Consent of Subsidiary Guarantors]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Consent and Agreement to be
duly executed and delivered as of April 16, 2009.

 

 

 

HUNTSMAN FUELS, L.P.

 

 

PETROSTAR FUELS LLC

 

 

 

 

 

By:

/s/ Samuel D. Scruggs

 

 

Name: Samuel D. Scruggs

 

 

Title: Vice President

 

 

 

 

 

 

 

 

EXECUTED as a deed by

 

 

TIOXIDE AMERICAS INC.

 

 

 

 

 

By:

/s/ L. Russell Healy

 

 

Name: L. Russell Healy

 

 

Title:Vice President and Treasurer

 

 

 

 

 

Witnessed by:

/s/ Jodi Russell

 

 

 

 

 

 

 

 

Executed and delivered as a deed on behalf of TIOXIDE GROUP acting by:

 

 

 

 

 

 

 

 

/s/ J. Kimo Esplin

Director

 

 

J. Kimo Esplin

Name

 

 

 

 

 

 

 

 

 

 

/s/ L. Russell Healy

Director

 

 

L. Russell Healy

Name

 

[Signature Page to Consent of Subsidiary Guarantors]

 

--------------------------------------------------------------------------------


 

AIRSTAR CORPORATION

EUROFUELS LLC

EUROSTAR INDUSTRIES LLC

HUNTSMAN ADVANCED MATERIALS AMERICAS INC.

HUNTSMAN ADVANCED MATERIALS LLC

HUNTSMAN AUSTRALIA INC.

HUNTSMAN CHEMICAL COMPANY LLC

HUNTSMAN CHEMICAL FINANCE CORPORATION

HUNTSMAN CHEMICAL PURCHASING CORPORATION

HUNTSMAN EA HOLDINGS LLC

HUNTSMAN ENTERPRISES, INC.

HUNTSMAN ETHYLENEAMINES LTD.

HUNTSMAN EXPANDABLE POLYMERS COMPANY, LC

By:     Huntsman International Chemicals Corporation, its Sole Member and
Manager

HUNTSMAN GROUP INTELLECTUAL PROPERTY HOLDINGS CORPORATION

HUNTSMAN HEADQUARTERS CORPORATION

HUNTSMAN INTERNATIONAL CHEMICALS CORPORATION

HUNTSMAN INTERNATIONAL FINANCIAL LLC

HUNTSMAN INTERNATIONAL FUELS, L.P.

HUNTSMAN INTERNATIONAL TRADING CORPORATION

HUNTSMAN MA INVESTMENT CORPORATION

HUNTSMAN MA SERVICES CORPORATION

HUNTSMAN PETROCHEMICAL CORPORATION

HUNTSMAN PETROCHEMICAL FINANCE CORPORATION

HUNTSMAN PETROCHEMICAL PURCHASING CORPORATION

HUNTSMAN PROCUREMENT CORPORATION

HUNTSMAN PROPYLENE OXIDE HOLDINGS LLC

HUNTSMAN PROPYLENE OXIDE LTD.

HUNTSMAN PURCHASING, LTD.

By:     Huntsman Procurement Corporation, its General Partner

HUNTSMAN TEXAS HOLDINGS LLC

JK HOLDINGS CORPORATION

PETROSTAR INDUSTRIES LLC

POLYMER MATERIALS INC.

 

By:

/s/ Sean Douglas

 

Name: Sean Douglas

 

Title:   Vice President

 

 

[Signature Page to Consent of Subsidiary Guarantors]

 

--------------------------------------------------------------------------------